DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a 371 of PCT/CN2019104129 filed 09/03/2019 which claims foreign priority from CN201910670476 filed in China on 07/24/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is considered and attached. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by LEE et al., (US-20200241664-A1, hereinafter as, LEE). 
 
	In regards to claim 1, LEE discloses a touch panel (fig. 4, touch panel), configured to be disposed on a display panel (fig.2, disposed on display panel DU), the touch panel (TSM, fig.2) comprising: a substrate layer (fig. 2, fig. base layer 110); a first metal layer disposed on the substrate layer and comprising a plurality of pressure sensors and metal bridges (a first metal layer comprising, fig.14, PL1 and PL2, disposed on 110 and comprising PL1 and PL2- pressure sensors and BE1/BE2 metal bridges, figs.13-14), wherein each of the pressure sensors comprises a pressure sensing electrode (fig. 14, PL1 and PL2); an insulating layer disposed on the substrate layer and covering the first metal layer (IL1 and IL2 taken together as an insulating layer, fig. 14 which covers the first metal layer); a second metal layer disposed on the insulating layer and comprising a plurality of touch sensors (a second metal layer comprising BE1 and TE2s, figs. 13, 6 and comprising plurality of TE2s), wherein each of the touch sensors comprises a plurality of first electrodes and second electrodes spaced apart from each other and electrically connected to each other through the metal bridges (TE2s are connected to each other by BE2, figs. 6, 13), wherein the pressure sensing electrode is disposed below the first electrodes and the second electrodes (PL1 or PL2 electrode(s) disposed below the TE2s, fig. 6, figs. 13-14) and is electrically connected to a processing chip (fig. 4, PLs connected to controller 200 via TP2); and a protection layer disposed on the second metal layer (fig. 2, protective layer 500). 
In regards to claim 2, LEE discloses the touch panel of claim 1, wherein the pressure sensing electrode comprises four coil units, and the coil units are each connected to each other by a continuously bending metal line (fig. 10, fig. 19, coils R1, R2, R3 and Ra). 
In regards to claim 5, LEE discloses the touch panel of claim 1, wherein the display panel comprises an active display area (OLED, para 0070, comprises an active area, fig.3) and a peripheral area surrounding the active display area (NDA area surround the active area, fig. 3), and the pressure sensing electrode is disposed corresponding to a position of the peripheral area (fig. 4, PL1, PL2 electrodes in the NDA area).
In regards 6, LEE discloses the touch panel of claim 1, wherein the plurality of first electrodes and second electrodes cooperatively form metal meshes, wherein each of the metal meshes is arranged corresponding to a light-emitting pixel of the display panel (para 0140, the first touch electrodes TE1 and the second touch electrodes TE2 may have a mesh structure in order to transmit light output from the display area DA).
In regards to claim 7, LEE discloses the touch panel of claim 1, wherein a reference resistance value is preset in the processing chip, and a varied resistance value is generated by the pressure sensing electrode according to a touch gesture, wherein the processing chip is configured to generate feedback signals different from each other according to difference values between the varied resistance value and the reference resistance value (fig. 19, para 0187, the output terminal of the second amplifying circuit 251a may output a first voltage Va proportional to a difference between the voltage values input to the both input terminals. Para 0192, when a touch input is applied to the sensor unit 100, the shape of the strain gauge SG may be deformed according to the intensity of a touch, the resistance value Ra of the strain gauge SG may be changed by the shape deformation, and thus a voltage difference may be generated between the first output node N3 and the second output node N4. When a voltage difference is generated between the first output node N3 and the second output node N4, the second amplifying circuit 251a may output a value of other than 0 V as the first voltage Va, and the touch sensor may measure this value to detect the intensity or pressure of the touch). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE. 
In regards to claim 3, LEE discloses the touch panel of claim 2, wherein three of the coil units are configured in a mutually perpendicular arrangement, and are electrically connected to and spaced apart from the other coil unit (fig. 19, fig. 10, resistance coils are mutually perpendicular in arrangement and are electrically connected and spaced apart from one another as shown), 
Change in Size: 
LEE discloses the invention except for “wherein each of the coil units is diamond in shape.”  
It would have been an obvious matter of design choice to make “wherein each of the coil units is diamond in shape”, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In regards to claim 4, LEE discloses the touch panel of claim 2, 
LEE discloses angularly spiral shaped coils, fig. 10, fig. 19,  
LEE discloses the invention except for “wherein each of the coil units is triangular in shape, and the four coil units are spaced apart from each other in a diamond configuration, so that the pressure sensing electrode is configured with the four coil units in a diamond configuration, wherein two opposite ends of each of the coil units are connected to two opposite ends of an adjacent one of the coil units, respectively.”
It would have been an obvious matter of design choice to make “wherein each of the coil units is triangular in shape, and the four coil units are spaced apart from each other in a diamond configuration, so that the pressure sensing electrode is configured with the four coil units in a diamond configuration, wherein two opposite ends of each of the coil units are connected to two opposite ends of an adjacent one of the coil units, respectively”, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
In regards to claim 9, LEE discloses an organic light-emitting display device, comprising a display panel and a touch panel (para 0070, OLED comprising display panel DU and touch sensor panel TSM, fig. 2), the display panel comprising: a base substrate (fig. 2, 330), an array substrate disposed on the base substrate (para 0080, fig.2, a thin film transistor layer 340 disposed on substrate 330), a light-emitting layer disposed on the array substrate (para 0080, a light emitting element layer 350 disposed on the thin film transistor layer 340), and an encapsulation layer disposed on the light-emitting layer (fig.2, layer 110 as encapsulation layer, para 0086); and the touch panel comprising: a first metal layer disposed on the substrate layer and comprising a plurality of pressure sensors and metal bridges (a first metal layer comprising, fig.14, PL1 and PL2, disposed on 110 and comprising PL1 and PL2- pressure sensors and BE1/BE2 metal bridges, figs.13-14), wherein each of the pressure sensors comprises a pressure sensing electrode (fig. 14, PL1 and PL2); an insulating layer disposed on the substrate layer and covering the first metal layer (IL1 and IL2 taken together as an insulating layer, fig. 14 which covers the first metal layer); a second metal layer disposed on the insulating layer and comprising a plurality of touch sensors (a second metal layer comprising BE1 and TE2s, figs. 13, 6 and comprising plurality of TE2s), wherein each of the touch sensors comprises a plurality of first electrodes and second electrodes spaced apart from each other and electrically connected to each other through the metal bridges (TE2s are connected to each other by BE2, figs. 6, 13), wherein the pressure sensing electrode is disposed below the first electrodes and the second electrodes (PL1 or PL2 electrode(s) disposed below the TE2s, fig. 6, figs. 13-14) and is electrically connected to a processing chip (fig. 4, PLs connected to controller 200 via TP2); and a protection layer disposed on the second metal layer (fig. 2, protective layer 500).  
LEE does not disclose a substrate layer disposed on the encapsulation layer. 
LEE discloses that 110 is also a base layer for the touch panel, fig.2, fig. 12. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention to use LEE’s disclosure to make an additional layer for a base layer separate to 110. 
In regards to claim 10, LEE discloses the organic light-emitting display device of claim 9, wherein the pressure sensing electrode comprises four coil units, and each of the coil units is connected to each other by a continuously bending metal line (fig. 10, fig. 19, coils R1, R2, R3 and Ra).
Allowable Subject Matter
Claims 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In regards to claim 8, LEE discloses the touch panel of claim 1, 
LEE does not disclose “wherein the metal bridges of the first metal layer and the pressure sensing electrodes are simultaneously fabricated by a one-time patterning process.”
 
Claims 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 11, LEE discloses a touch panel (fig. 4, touch panel), configured to be disposed on a display panel (fig.2, disposed on display panel DU), the touch panel (TSM, fig.2) comprising: a substrate layer (fig. 2, fig. base layer 110); a first metal layer disposed on the substrate layer and comprising a plurality of pressure sensors and metal bridges (a first metal layer comprising, fig.14, PL1 and PL2, disposed on 110 and comprising PL1 and PL2- pressure sensors and BE1/BE2 metal bridges, figs.13-14), wherein each of the pressure sensors comprises a pressure sensing electrode (fig. 14, PL1 and PL2); an insulating layer disposed on the substrate layer and covering the first metal layer (IL1 and IL2 taken together as an insulating layer, fig. 14 which covers the first metal layer); a second metal layer disposed on the insulating layer and comprising a plurality of touch sensors (a second metal layer comprising BE1 and TE2s, figs. 13, 6 and comprising plurality of TE2s), wherein each of the touch sensors comprises a plurality of first electrodes and second electrodes spaced apart from each other and electrically connected to each other through the metal bridges (TE2s are connected to each other by BE2, figs. 6, 13), wherein the pressure sensing electrode is disposed below the first electrodes and the second electrodes (PL1 or PL2 electrode(s) disposed below the TE2s, fig. 6, figs. 13-14) and is electrically connected to a processing chip (fig. 4, PLs connected to controller 200 via TP2); and a protection layer disposed on the second metal layer (fig. 2, protective layer 500); wherein the plurality of first electrodes and second electrodes cooperatively form metal meshes, and each of the metal meshes is arranged corresponding to a light-emitting pixel of the display panel (para 0140, the first touch electrodes TE1 and the second touch electrodes TE2 may have a mesh structure in order to transmit light output from the display area DA), 

LEE does not disclose “wherein the metal bridges of the first metal layer and the pressure sensing electrodes are simultaneously fabricated by a one-time patterning process.” 
Claims 12-15 depend from claim 11.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627